Detailed Action
This is the first office action on the merits for US application number 16/505,096.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election of species c), Figs. 5A-5F, 6, 8A, 8B, 9A, and 9B, in the reply filed on July 13, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant has indicated that claims 1-20 read on the elected species.
As to claims 7 and 17, the limitation of a cutout that renders the plate compressible does not read on the elected species with Kirschner wires. Further, a cutout (156) that renders the plate compressible (paragraph 94) are shown only for plate 150A in Fig. 4A. Therefore, claims 7 and 17 read only on a non-elected species.
Accordingly, claims 7 and 17 are withdrawn from further consideration.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/220,090, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 15/220,090 fails to provide adequate support for at least the plurality of asymmetrically distributed depressions of claim 8 lines 7-8, the first and second average cross-sections being different sizes of claim 8 lines 7-9, the gap formed between protrusions of claim 8 line 2 in addition to the depressions of claim 18 lines 7-10 from which claim 18 depends, the pocket of the protrusions of claim 18 line 5 in addition to the depressions of claim 8 lines 7-10 from which claim 18 depends, the plurality of second depressions of claim 19 lines 7 and 9-10, the plurality of first depressions each including a pocket of claim 19 lines 7-9, and the plurality of second depressions each including a pocket of lines 9-10. Thus, claims 8-16 and 18-20 are considered as of July 8, 2019.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As to claim 8, specification does not provide a description of the plurality of asymmetrically distributed depressions lines 7-8 and thus fails to provide proper antecedent basis for this limitation. Examiner suggests canceling this limitation.
As to claim 8, the specification does not provide a description of the first and second average cross-sections being different sizes of lines 7-9 and thus fails to provide proper antecedent basis for these limitations. Examiner suggests canceling this limitation.
As to claim 18, the specification does not provide a description of the gap formed between protrusions of line 2 in addition to the depressions of claim 8 lines 7-10 from which claim 18 depends and thus fails to provide proper antecedent basis for this limitation. Examiner suggests canceling this limitation.
As to claim 18, the specification does not provide a description of the pocket of the protrusions of line 5 in addition to the depressions of claim 8 lines 7-10 from which claim 18 depends and thus fails to provide proper antecedent basis for this limitation. Examiner suggests canceling this limitation.
As to claim 19, the specification does not provide a description of plurality of second depressions of lines 7 and 9-10 and thus fails to provide proper antecedent basis for these limitations. Examiner suggests canceling this limitation.
As to claim 19, the specification does not provide a description of the plurality of first depressions each including a pocket of lines 7-9 and thus fails to provide proper antecedent basis for this limitation. Examiner suggests canceling this limitation.
As to claim 19, the specification does not provide a description of the plurality of second depressions each including a pocket of lines 9-10 and thus fails to provide proper antecedent basis for this limitation. Examiner suggests canceling this limitation.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of asymmetrically distributed depressions of claim 8 lines 7-8, the first and second average cross-sections being different sizes of claim 8 lines 7-9, the gap formed between protrusions of claim 8 line 2 in addition to the depressions of claim 18 lines 7-10 from which claim 18 depends, the pocket of the protrusions of claim 18 line 5 in addition to the depressions of claim 8 lines 7-10 from which claim 18 depends, the plurality of second depressions of claim 19 lines 7 and 9-10, the plurality of first depressions each including a pocket of claim 19 lines 7-9, and the plurality of second depressions each including a pocket of lines 9-10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Objections
Claim(s) 1, 8, and 19 is/are objected to because of the following informalities:  
Claim 1 line 1 should read “intervertebral cage structure[[,]] comprising:”.  
Claim 8 line 1 should read “intervertebral cage structure[[,]] comprising:”.  
Claim 19 line 1 should read “intervertebral cage structure[[,]] comprising:”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 18-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim(s) 18 is/are unclear with regards to protrusions with gaps in between that are in addition to the depressions of claim 8 lines 6-9 as well as a pocket that is in addition to the depressions of claim 8 lines 6-9 in claim 18 lines 1-6 and how the claimed gaps and pockets differ from the claimed depressions and where such differing structures are shown or described in the specification and drawings. Examiner notes that, given Figs. 7A and 7B, it appears that the intended structures may be claimed both as a gap/first depression and pocket/second depression. Examiner is interpreting this broadly and suggests amending to clarify.
Claim(s) 19 is/are unclear with regards to a first depression including a pocket in line 8 and a second depression having a pocket in lines 9-10 and how it is intended to be interpreted that a depression has a pocket, as, when read in light of the specification, the first depression appears to map to gap 274 and the second depression appears to map to pocket 278. Thus, ere such differing structures are shown or described in the specification and drawings. Examiner is interpreting this broadly and suggests amending to clarify.
Claim(s) 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zipnick (US 2013/0110248) in view of Moore et al. (US 2016/0213488, hereinafter “Moore”).
As to claim 1, Zipnick discloses an intervertebral cage structure (100, Figs. 1A-1C, ¶38) comprising: a main body (110) comprising a first surface (top surface of 110 as shown in Fig. 1B) and a second surface (bottom surface of 110 as shown in Fig. 1B) located opposite to the first surface (Fig. 1B); a first plate (112) disposed on the first surface of the main body (Figs. 1A and 1B); a second plate (114) disposed on the second surface of the main body (Figs. 1A and 1B); and an opening (150) formed at a center portion of the intervertebral cage structure (Figs. 1A-1C) and extending from the first plate to the second plate via the main body (Figs. 1A-1C), wherein at least one of the first and second plates of the intervertebral cage structure comprise a surface pattern (Figs. 1A-1C) comprising a first plurality of depressions (left two 140s as shown in Fig. 1B) having a first depth (Fig. 1B) that are symmetrically distributed over the surface pattern (Figs. 1A-1C). As to claim 2, Zipnick discloses that the main body comprises Polyether Ether Ketone (PEEK) (¶58) and the first plate comprises titanium (¶58). As to claim 3, Zipnick discloses that the main body further comprises: a plurality claim 4, Zipnick discloses that the main body further comprises an inner surface surrounding the opening (walls of 150, Figs. 1A-1C), the inner surface comprising a bulged portion (portion between the left-facing surface of 110 and the left 132 as illustrated on Fig. 1B below, which is shown to be bulging relative to the portion between the top and bottom 132s in Fig. 1B) surrounding a portion of the one or more holes (Fig. 1B). As to claim 5, Zipnick discloses a pin hole (160s, ¶63) extending from the first plate to the main body (Fig. 1B); and a pin (162s, Figs. 1B and 1C, ¶s 62, 66, and 68) that inserts into the pin hole (Figs. 1B and 1C), wherein the intervertebral cage is capable of being used in a corpectomy application (Figs. 1A-1C, ¶38). As to claim 6, Zipnick discloses that the main body further comprises one or more slots (132), and wherein the first plate comprises one or more tabs (130) that insert into the plurality of slots of the main body to secure the first plate to the main body (Figs. 1A and 1B, ¶64).
Zipnick is silent to at least one second depression having a second depth that is different that the first depth, the at least one second depression being asymmetrically distributed over the surface pattern.
Moore teaches a similar intervertebral cage structure (10, Figs. 1-3, abstract) comprising: a first titanium plate (upper plate portion that forms 22 as shown in Fig. 2, ¶60); a second titanium plate (lower plate portion that forms 24 as shown in Fig. 2, ¶60); and an opening (34) formed at a center portion of the intervertebral cage structure (Figs. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the titanium plates as disclosed by Zipnick to be constructed of porous titanium with at least one second depression having a second depth that is different that the first depth, the at least one second depression being asymmetrically distributed over the surface pattern as taught by Moore in order to promote bone ingrowth and fusion by mimicking bone growth along Haversian canals and lamellar structures of bone, reduce the density and stiffness of the cage to enable the application of bone putty or bone-morphogenetic proteins to the cage to promote bone ingrowth within the cage and fusion to adjacent vertebral bodies, as bone ingrowth and fusion strengthens the cage and the likelihood that micromotion would occur would be reduced (Moore ¶60). 


    PNG
    media_image1.png
    733
    1176
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    679
    1445
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    671
    926
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    683
    998
    media_image4.png
    Greyscale


As to claim 8, Zipnick discloses an intervertebral cage structure (100, Figs. 1A-1C, ¶38) comprising: a main body (110) comprising a first surface (top surface of 110 as shown in Fig. 1B) and a second surface (bottom surface of 110 as shown in Fig. 1B) located opposite to the first surface (Fig. 1B); a plate (112) disposed on the first surface of the main body (Figs. 1A and 1B); and an opening (150) formed in the intervertebral cage structure (Figs. 1A-1C) and extending from the first surface to the second surface located opposite the first surface of the main body (Fig. 1B), wherein the intervertebral cage structure has a surface pattern (Figs. 1A-1C) comprising a first plurality of symmetrically distributed depressions (left two 140s as shown in Fig. 1B, Figs. 1A-1C) having a first average cross-section (Figs. 1A-1C). As to claims 9 and 12, Zipnick discloses that the main body comprises Polyether Ether Ketone (PEEK) (¶58) and the plate comprises titanium (¶58). As to claim 13, Zipnick discloses that the main body further comprises: a plurality of lateral surfaces (left and right surfaces of 110 as shown in Fig. 1B, top and bottom surfaces of 110 as shown in Fig. 1C) extending between the first and second surfaces (Figs. 1A-1C); and one or more holes (184, 186, ¶67) extending from one of the plurality of lateral surfaces towards the opening (Fig. 1B). As to claim 14, Zipnick discloses that the main body further comprises an inner surface surrounding the opening (walls of 150, Figs. 1A-1C), the inner surface comprising a bulged portion (portion between the left-facing surface of 110 and the left 132 as illustrated on Fig. 1B below, which is shown to be bulging relative to the portion between the top and bottom 132s in Fig. 1B) surrounding a portion of the one or more holes (Fig. 1B). As to claim 15, Zipnick discloses that a pin hole (160s, ¶63) extending from the claim 16, Zipnick discloses that the main body further comprises one or more slots (132), and wherein the plate comprises one or more tabs (130) that insert into the plurality of slots of the main body to secure the plate to the main body (Figs. 1A and 1B, ¶64).
Zipnick is silent to a second plurality of asymmetrically distributed depressions having a second average cross-section, the first and second average cross-sections being different sizes. 
Moore teaches a similar intervertebral cage structure (10, Figs. 1-3, abstract) comprising: a titanium plate (upper plate as shown in Fig. 2, ¶60); and an opening (34) formed in the intervertebral cage structure (Figs. 1-3, ¶57) and extending from the an upper surface to a lower surface of the intervertebral cage structure (Figs. 1-3, ¶57), wherein the intervertebral cage structure has a surface pattern (porosity of ¶60 comprising orifices 44 and 46, 36s, 40s, 22a, 22b, 24a, 24b, Figs. 1-3) comprising a first plurality of symmetrically distributed depressions (38, spaces between adjacent protrusions 36, spaces between adjacent pyramidal protrusions 40, Figs. 1-3, ¶59) having a first average cross-section (Figs. 1-3) and a second plurality of asymmetrically distributed depressions (orifices 44 and 46 of porosity of ¶60, Figs. 1-3) having a second average cross-section (Figs. 1-3); the first and second average cross-sections appearing to be different sizes (Figs. 1-3).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the titanium plate as disclosed by Zipnick to be constructed of porous titanium with a second plurality of asymmetrically .  

Claims 1-6 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kirschman (US 2014/0277456) in view of Moore.
As to claim 1, Kirschman discloses an intervertebral cage structure (10, Figs. 1-10, ¶34) comprising: a main body (12) comprising a first surface (top surface of 18 as shown in Fig. 3) and a second surface (bottom surface of 18 as shown in Fig. 3) located opposite of the first surface (as defined, Fig. 3); a first plate (portion of 14 including and above 20b as shown in Fig. 3) disposed on the first surface of the main body (Fig. 7); a second plate (portion of 14 including and below 20a as shown in Fig. 3) disposed on the second surface of the main body (Fig. 3); and an opening (73, see illustration of Fig. 3, Figs. 3 and 7) formed at a center portion of the intervertebral cage structure (Figs. 3 and claim 2, Kirschman discloses that the main body comprises Polyether Ether Ketone (PEEK) (¶68) and the first plate comprises titanium (¶68). As to claim 3, Kirschman discloses that the main body further comprises: a plurality of lateral surfaces (left and right surfaces of 12 as shown in Fig. 3, top and bottom surfaces of 12 as shown in Fig. 3) extending between the first and second surfaces (Fig. 7); and one or more holes (60, 62, ¶40) extending from one of the plurality of lateral surfaces towards the opening (Figs. 3 and 8). As to claim 4, Kirschman discloses that the main body further comprises an inner surface surrounding the opening (walls of 12, Figs. 3 and 8), the inner surface comprising a bulged portion (see illustration of Fig. 3) surrounding a portion of the one or more holes (Figs. 3 and 8). As to claim 5, Kirschman discloses a pin hole (34, 36, ¶s 36 and 37) extending from the first plate to the main body (Fig. 3); and a pin (44, 46, Fig. 3, ¶37) that inserts into the pin hole (Figs. 3 and 8, ¶37), wherein the intervertebral cage is capable of being used in a corpectomy application (Figs. 1-10, ¶68). As to claim 6, Kirschman discloses that the main body further comprises one or more slots (see illustration of Fig. 3), and wherein the first plate comprises one or more tabs (see illustration of Fig. 3) that insert into the plurality of slots of the main body to secure the first plate to the main body (Fig. 7).

Moore teaches an intervertebral cage structure (10, Figs. 1-3, abstract) comprising: a first titanium plate (upper plate portion that forms 22 as shown in Fig. 2, ¶60); a second titanium plate (lower plate portion that forms 24 as shown in Fig. 2, ¶60); and an opening (34) formed at a center portion of the intervertebral cage structure (Figs. 1-3, ¶57) and extending from the first plate to the second plate (Figs. 1-3, ¶57), wherein at least one of the first and second plates comprise a surface pattern (porosity of ¶60 comprising orifices 44 and 46, 36s, 40s, 22a, 22b, 24a, 24b, Figs. 1-3) comprising a first plurality of depressions (38, spaces between adjacent protrusions 36, spaces between adjacent pyramidal protrusions 40, ¶59) having a first depth (Figs. 1-3) that are symmetrically distributed over the surface pattern (Figs. 1-3), and at least one second depression (orifices 44 and 46 of porosity of ¶60) having a second depth (Figs. 1-3) that is different that the first depth (Figs. 1-3), the at least one second depression being asymmetrically distributed over the surface pattern (Figs. 1-3).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the titanium plates as disclosed by Kirschman to be constructed of porous titanium with at least one second depression having a second depth that is different that the first depth, the at least one second depression being asymmetrically distributed over the surface pattern as taught by Moore in order to promote bone ingrowth and fusion by mimicking bone growth along Haversian canals and lamellar structures of bone, reduce the density and stiffness of 

    PNG
    media_image5.png
    705
    1102
    media_image5.png
    Greyscale


As to claim 8, Kirschman discloses an intervertebral cage structure (10, Figs. 1-10, ¶34) comprising: a main body (12) having a first surface (top surface of 18 as shown in Fig. 3) and a second surface (bottom surface of 18 as shown in Fig. 3) located opposite of the first surface (as defined, Fig. 3); a plate (portion of 14 including and above 20b as shown in Fig. 3) disposed on the first surface of the main body (Fig. 7); and an opening (73, Figs. 3 and 7) formed in the intervertebral cage structure (Figs. 3 and 7) and extending from the first surface to the second surface located opposite the claims 9 and 12, Kirschman discloses that the main body comprises Polyether Ether Ketone (PEEK) (¶68) and the first plate comprises titanium (¶68). As to claim 10, Kirschman discloses a shell main body (14); wherein the shell main body is capable of receiving and substantially encapsulating the main body (Fig. 7). As to claim 11, Kirschman discloses that the shell main body comprises a clam shape (Fig. 3) that includes said plate and a second plate (portion of 14 including and below 20a as shown in Fig. 3), wherein said plate and the second plate are connected by a bridge portion (portion of 14 between 20a and 20b as shown in Fig. 3). As to claim 13, Kirschman discloses that the main body further comprises: a plurality of lateral surfaces (left and right surfaces of 12 as shown in Fig. 3, top and bottom surfaces of 12 as shown in Fig. 3) extending between the first and second surfaces (Fig. 7); and one or more holes (60, 62, ¶40) extending from one of the plurality of lateral surfaces towards the opening (Figs. 3 and 8). As to claim 14, Kirschman discloses that the main body further comprises an inner surface surrounding the opening (walls of 12, Figs. 3 and 8), the inner surface comprising a bulged portion (see illustration of Fig. 3) surrounding a portion of the one or more holes (Figs. 3 and 8). As to claim 15, Kirschman discloses a pin hole (34, 36, ¶s 36 and 37) extending from the first plate to the main body (Fig. 3); and a pin (44, 46, Fig. 3, ¶37) that inserts into the pin hole (Figs. 3 and 8, ¶37), wherein the intervertebral cage is capable of being used in a corpectomy application (Figs. 1-10, ¶68). As to claim 16, Kirschman discloses that the main body 
Kirschman is silent to a second plurality of asymmetrically distributed depressions having a second average cross-section, the first and second average cross-sections being different sizes. 
Moore teaches a similar intervertebral cage structure (10, Figs. 1-3, abstract), comprising: a titanium plate (upper plate as shown in Fig. 2, ¶60); and an opening (34) in the intervertebral cage structure (Figs. 1-3, ¶57) and extending from the an upper surface to a lower surface of the intervertebral cage structure (Figs. 1-3, ¶57), wherein the intervertebral cage structure has a surface pattern (porosity of ¶60 comprising orifices 44 and 46, 36s, 40s, 22a, 22b, 24a, 24b, Figs. 1-3) comprising a first plurality of symmetrically distributed depressions (38, spaces between adjacent protrusions 36, spaces between adjacent pyramidal protrusions 40, Figs. 1-3, ¶59) having a first average cross-section (Figs. 1-3) and a second plurality of asymmetrically distributed depressions (orifices 44 and 46 of porosity of ¶60, Figs. 1-3) having a second average cross-section (Figs. 1-3); the first and second average cross-sections appearing to be different sizes (Figs. 1-3).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the titanium plate as disclosed by Kirschman to be constructed of porous titanium with a second plurality of asymmetrically distributed depressions having a second average cross-section as taught by Moore in order to promote bone ingrowth and fusion by mimicking bone .  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zipnick and Moore in view of Trautwein et al. (US 2013/0304211, hereinafter “Trautwein”).
As to claim 18, the combination of Zipnick and Moore discloses the invention of claim 8 as well as the surface pattern comprises first and second protrusions (see illustration of Zipnick Fig. 1B above) adjacent each other with a gap formed therebetween (see illustration of Zipnick Fig. 1B above), wherein the first and second protrusions have an undercut (Zipnick 140, Fig. 1B, ¶s 71 and 72) at a lower portion thereof (Zipnick Fig. 1B), wherein superior surfaces of the first and second protrusions have different shapes (see illustration of Zipnick Fig. 1B above).
The combination of Zipnick and Moore is silent to at least one of the first and second protrusions having a pocket formed at the superior surface thereof. 

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the first and second protrusions as disclosed by the combination of Zipnick and Moore by adding a pocket at the superior surface thereof as taught by Trautwein in order to allow for primarily stable anchoring stability of the bone after a very short healing time and clearly increase the solidity of the anchoring connection, particularly when subject to tensile stresses (Trautwein ¶33).

    PNG
    media_image6.png
    469
    464
    media_image6.png
    Greyscale

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zipnick in view of Moore and Trautwein.
As to claim 19, Zipnick discloses an intervertebral cage structure (100, Figs. 1A-1C, ¶38) comprising: a main body (110) having a surface (top surface of 110 as shown in Fig. 1B); a plate (112) disposed on the surface of the main body (Figs. 1A and 1B); and an opening (150) formed in the intervertebral cage structure (Figs. 1A-1C) and extending from the surface and through the main body (Fig. 1B), wherein the intervertebral cage structure has a surface pattern (Figs. 1A-1C) that comprises a plurality of first depressions (between the protrusions as illustrated on Fig. 1B above as a gap) formed into a surface (superior/upper surface as shown in Fig. 1B) of the plate (Fig. 1B), wherein the plurality of first depressions each having an undercut at a lower portion thereof (Fig. 1B) capable of use to retain blood, tissue, or bone graft and to promote bone growth (Figs. 1A-1C, ¶s 71 and 72). As to claim 20, Zipnick discloses that the plate comprises titanium (¶58) and the main body comprises PEEK (¶58).

Trautwein teaches a similar intervertebral cage structure (Figs. 1 and 2), comprising: a main body (23s); a plate (21); and an opening (211 as shown in Fig. 2, 22), wherein the intervertebral cage structure has a surface pattern (bottom illustrations of Fig. 2) that comprises a plurality of first depressions (between the protrusions as illustrated on Fig. 2 above as a gap) and a plurality of second depressions (on the superior surface of the protrusions as illustrated on Fig. 2 above as a pocket) formed into a surface (superior/upper surface as shown in Fig. 2) of the plate (Fig. 2), the plurality of first depressions having an undercut at a lower portion thereof (Fig. 2) capable of use to retain blood, tissue, or bone graft and to promote bone growth (Fig. 2, ¶33), and the plurality of second depressions each having generally smooth walls with no undercut therein (Fig. 2).
Moore teaches a similar intervertebral cage structure (10, Figs. 1-3, abstract), comprising: a titanium plate (upper plate as shown in Fig. 2, ¶60); and an opening (34) in the intervertebral cage structure (Figs. 1-3, ¶57) and extending from the an upper surface to a lower surface of the intervertebral cage structure (Figs. 1-3, ¶57), wherein the intervertebral cage structure has a surface pattern (porosity of ¶60 comprising orifices 44 and 46, 36s, 40s, 22a, 22b, 24a, 24b, Figs. 1-3) that comprises a plurality of depressions (38, spaces between adjacent protrusions 36, spaces between adjacent 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the surface of the plate as disclosed by Zipnick by adding a plurality of second depressions each having generally smooth walls with no undercut therein as taught by Trautwein in order to allow for primarily stable anchoring stability of the bone after a very short healing time and clearly increase the solidity of the anchoring connection, particularly when subject to tensile stresses (Trautwein ¶33). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the titanium plate as disclosed by Zipnick to be constructed of porous titanium with depressions each including a pocket, where the pockets either have an undercut at a lower portion thereof or have generally smooth walls with no undercut therein as taught by Moore in order to promote bone ingrowth and fusion by mimicking bone growth along Haversian canals and lamellar structures of bone, reduce the density and stiffness of the cage to enable the application of bone putty or bone-morphogenetic proteins to the cage to promote bone ingrowth within the cage and fusion to adjacent vertebral bodies, as bone ingrowth and fusion strengthens the cage and the likelihood that micromotion would occur would be reduced (Moore ¶60). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775